DREYFUS INSTITUTIONAL CASH ADVANTAGE FUNDS 200 Park Avenue New York, New York10166 March 29, 2011 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention:Kieran Brown, Esq. Re: Dreyfus Institutional Cash Advantage Funds Registration Statement on Form N-14 File Nos.:333-172515; 811-21075 Ladies and Gentlemen: The undersigned hereby requests that the effective date for the above-referenced Registration Statement be accelerated so that it will become effective on Tuesday, March 29, 2011 or as soon thereafter as may be practicable. Very truly yours, DREYFUS INSTITUTIONAL CASH ADVANTAGE FUNDS By: /s/Jeff Prusnofsky Jeff Prusnofsky Vice President
